FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                    AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1600
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                         Wednesday, October 22, 2014

   DENNIS RICK JOHNSON
   Robertson Unit - TDC # 1885618
   12071 FM 3522
   Abilene, TX 79601

   Re: JOHNSON, DENNIS RICK
   CCA No. WR-82,148-02                                                                COA No. 02-13-00491-CR
   Trial Court Case No. C-371-010202-1313690-B

             The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,



                                                                          _____________________________
                                                                          Abel Acosta, Clerk

   cc: 2nd Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
   District Attorney Tarrant County (DELIVERED VIA E-MAIL)
   District Clerk Tarrant County




                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX